Title: Thomas Jefferson to John Watts, 5 August 1814
From: Jefferson, Thomas
To: Watts, John


          
            Dear Sir  Monticello Aug. 5. 14.
            I had expected with great certainty ere this to have been able to pay off my 2d bond to Griffin in your hands, having, as I informed you, desired mr Gibson to make sale of my flour in his hands (400. Bar.) for whatever he could get; and this I have constantly urged. by our last mail however he informs me that he has offered it at 3¼  Dollars & cannot get that, nor at this time can it be sold for any thing.
			 however afraid of banks, I would have applied to that of Virginia in Richmond, which had very readily offered me an accomodation once before. but so far from making new discounts, they are calling in their debts. these difficulties, so unexpected, have placed me under
			 the mortification of being unable to discharge that bond, as I had counted with confidence. nor do they open any precise prospect as to the moment when they may be expected to cease. the great
			 collection of force at Norfolk offers some hope of a demand for flour, as their consumption is sufficient to produce a sensible demand, & they cannot get supplies but from James river.
			 the opening
			 prospects of peace too, between England & us, which every symptom indicates, and which, the moment it obtains confidence, will put the merchants into motion, give hopes that this state of things will shortly be
			 changed.
			 notwithstanding the random shot of the English & Canada newspapers, there is not the least authentic ground to believe they have sent, or intend to send more than the 15. to 1800. men arrived
			 at Quebec. if they had not meant peace, with their large disposible force, a much greater one would have been here ere the season had so far past over. during the present state of things therefore,
			 and the hope of an early change, I am forced to request your indulgence, altho’ I cannot specify a particular term to it, under the assurance that the very first moment it is brought within my
			 power,
			 the bond shall be discharged. with my regrets for this failure, be pleased to accept the assurance of my great esteem & respect
            Th:
                Jefferson
          
          
            P.S. at the date of writing this letter, the state of our information was as is therein mentioned. but before it goes to the Post office we recieve the Natl Intelligencer of Aug. 2. quoting London papers which state that an embarcation of 8000 men had taken place at Bordeaux, destined for America, that more were to follow, and further the departure of Commissioners to Ghent for the negociation of peace. the embarcation of 8000. men does not seem inconsistent with views of peace, because not more than they would chuse to place there in a state of peace.
          
        